            Case 3:20-cr-01176-MSB Document 56 Filed 08/23/21 PageID.125 Page 1 of 2
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                               V.                                  (For Offenses Committed On or After November 1, 1987)

                     Jose Alberto Hidalgo                             Case Number: 20CR1176-MSB

                                                                   Joanna Martin, FD
                                                                   Defendant’s Attorney
REGISTRATION NO.               92978298
☐   _

The Defendant:

☒ pleaded guilty to count(s)

☐ was found guilty on count(s)          Count 1 of the Superseding Information
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                  Nature of Offense                                                                 Number(s)
21:844(a)                        Possession of Methamphetamine (Misdemeanor)                                          1




    The defendant is sentenced as provided in pages 2 through                2            of this judgment.


☐ The defendant has been found not guilty on count(s)
☒ Count(s) 1 of the underlying Information                    is   dismissed without prejudice on the motion of the United States.

        Assessment : $10
☒       _


☒ No fine                    ☐ Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                   August 20, 2021
                                                                   Date of Imposition of Sentence



                                                                   HON. Michael S. Berg
                                                                   UNITED STATES MAGISTRATE JUDGE



                                                                                                                 20CR1176-MSB
           Case 3:20-cr-01176-MSB Document 56 Filed 08/23/21 PageID.126 Page 2 of 2
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Jose Alberto Hidalgo                                                     Judgment - Page 2 of 2
CASE NUMBER:              20CR1176-MSB

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                              P.M.             on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                        , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                   DEPUTY UNITED STATES MARSHAL



                                                                                                      20CR1176-MSB
